FILED
                             NOT FOR PUBLICATION                             MAR 31 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 09-10080

               Plaintiff - Appellee,              D.C. No. 1:08-cr-00017-2-ARM

   v.
                                                  MEMORANDUM *
 MASAIOSHY DAIKICHI SALLEM,

               Defendant - Appellant.



                     Appeal from the United States District Court
                    for the District of the Northern Mariana Islands
                      Alex R. Munson, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Masaioshy Daikichi Sallem appeals from his jury-trial conviction and

21-month sentence for conspiracy to sell government property, in violation of 18

U.S.C. §§ 371 & 641, and unauthorized sale of government property, in violation

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
of 18 U.S.C. § 641. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.

          Pursuant to Anders v. California, 386 U.S. 738 (1967), Sallem’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




DAT/Research                               2                                   09-10080